Citation Nr: 1646041	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder (formerly rated as posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to August 1969, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.
At that time, the Veteran submitted additional evidence along with a waiver of initial RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to service connection for a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has a current diagnosis of type II diabetes mellitus, and was exposed to Agent Orange in or near the demilitarized zone (DMZ) in Korea.




CONCLUSION OF LAW

The criteria for entitlement to service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's military occupational specialty (MOS) was radio relay and carrier operator with Company B of the 51st Signal Battalion.  He contends that his type II diabetes mellitus is related to exposure to Agent Orange in Korea when he was on the DMZ.  See Hearing transcript, p.2.  As part of his duties, he testified that he would take a communication van to a Joint Security Area (JSA) on the DMZ.  Id., p.4.  He also indicated that he had meals at the JSA in North Korea.  Id.  Further, he stated that he would provide code words at guard posts.  Id., p.5.  He also testified that in February 1969 he fell off a van and injured his neck and head, and was treated at the 7th Medical Battalion at Camp Casey, which was within the DMZ.  Id., pp.11-14.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  

VA regulations also provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type II diabetes mellitus.  38 C.F.R. § 3.309(e).  Type II diabetes mellitus may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent at any time after which the veteran was exposed to Agent Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Here, the evidence shows that the Veteran has a current diagnosis of type II diabetes mellitus.  See, e.g., June 2016 VA treatment record.  Service personnel records document that the Veteran served in Korea from July 5, 1968, to August 5, 1969, with Company B of the 51st Signal Battalion.  In support of his claim, the Veteran submitted an I Corps (Group) organization chart, which includes the 51st Signal Battalion.  

The Department of Defense (DOD) confirmed that Agent Orange was used in Korea from April 1968 through August 1971 along the DMZ.  It was also noted that the effects of spraying were sometimes observed as far as 200 meters down wind.  Units in the area during the period included "Signal" troops supplied as support personnel.

The Board recognizes that the Veteran's unit is not among those listed by the DOD as stationed along the DMZ between April 1968 and August 1971.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.a.  Therefore, it cannot be presumed that he was exposed to an herbicide agent during his Korean service under this regulation.  If a veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea with a unit designated by DOD, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. 
§ 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases is applicable.

An August 1968 Operational Report of I Corps (Group) indicates that from May 1, 1968, to July 31, 1968, I Corps engaged in supporting the Republic of Korea by physically occupying assigned portions of the DMZ.  Further, the Veteran submitted Annual Historical Summary reports from the 51st Signal Battalion for 1968 and 1969.  The 1968 report shows that the unit non-tactical mission included installing and maintaining the lead covered cable used at Camp Red Cloud and vicinity plus that connecting the Joint Duty Officer on the Demilitarized Line to the JSA south of the DMZ; and installing, operating, and maintaining multi-channel communications facilities from I Corps Headquarters to major subordinate headquarters.  The 1969 report shows that the unit non-tactical mission included installing and maintaining lead covered cable in the I Corps area and the JSA; and installing, operating, and maintaining multi-channel communications facilities in the Corps garrison communications system.  In addition, a May 1970 Operational Report indicates that for the period ending on April 30, 1970, I Corps supported the Republic of Korea by maintaining a heavy operational commitment of forces along the DMZ.

Further, the Veteran submitted a November 2012 buddy statement from G.B., who had served with him in Korea.  He met the Veteran around January 1969.  He indicated that he was a Non-Commissioned Officer in Charge of a Remote DMZ Communication site, which had direct contact with the Remote site where the Veteran was assigned.  He noted that in March 1969 the 51st Signal Battalion sent several Mobile Communication units and personnel to Camp Kitty Hawk JSA for a field exercise.  He met the Veteran setting up for the field exercise, and the Veteran requested that he needed to connect into their generator because his mobile radio generator was not operating correctly.  Further, during the field exercise all the personnel with the 51st Signal Battalion ate meals with them at the JSA mess hall.  After the field exercise was completed, they visited a site on the DMZ, and on return spent time at Camp Casey.

The Board concludes that while the Veteran was not assigned to one of the specific units identified as stationed in the area, he did supply support at I Corps, which as detailed in the above-described evidence engaged in supporting the Republic of Korea on the DMZ during the period DOD confirmed that Agent Orange was used in Korea along the DMZ.  Accordingly, the Board finds that the Veteran was exposed to Agent Orange in service, and presumptive service connection for type II diabetes mellitus is warranted.  


ORDER

Service connection for type II diabetes mellitus is granted.



REMAND

The evidence suggests that the Veteran's psychiatric disability may have worsened since his last VA examination in November 2013.  See, e.g., Hearing transcript, p.18.  Hence, an updated examination to address the current severity of the Veteran's psychiatric disability is necessary.  Further, the Veteran testified at the hearing that he receives ongoing mental health treatment at the Vet Center.  See Hearing transcript, p.24.  Updated VA and Vet Center treatment records should also be secured.

Regarding the Veteran's cervical spine disability, an April 2009 cervical spine x-ray shows degenerative disc disease at the C5-6 level.  He contends that he injured his neck in February 1969 when he fell of a truck and struck his head, and was treated at the 7th Medical Battalion at Camp Casey.  See Hearing transcript, pp.11-14.  A May 2010 VA examiner opined that the Veteran's neck disability is not related to his service-connected back disability, but did not offer an opinion on direct service connection.  Accordingly, an addendum opinion is required.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored records of the Veteran's treatment of a neck injury at Camp Casey in February 1969.

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain them.

2.  With any necessary assistance from the Veteran, obtain all outstanding VA and Vet Center treatment records.

3.  Then provide the claims file to an examiner other than the May 2010 VA examiner for preparation of an addendum opinion concerning the nature and etiology of the Veteran's cervical spine disability.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current cervical spine disability had its onset during service, is related to his reported neck symptoms in service, or is otherwise the result of a disease or injury in service, to include as a result of his reported in-service neck injury in February 1969?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was (1) caused or (2) aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected back disability?
 
In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reported neck symptoms in service, and his reports of a continuity of neck symptomatology in the years since service.  

4.  Then schedule the Veteran for a VA examination by an examiner other than the November 2013 VA examiner to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, and fully describe the impact of the disability on his occupational and social functioning.  The examiner should discuss the Veteran's testimony indicating that he takes 10-12 pills daily for anxiety; he gets nervous and is irritable and quick to anger; he has panic attacks a couple of times per week; he has memory issues; he does not interact with friends; and he wakes up 3-4 times per night to check to see if the windows and doors are locked.  See Hearing transcript,  pp.20-23. 

5.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to service connection for a cervical spine disorder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


